DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 9-21 in the reply filed on 12/3/2020 is acknowledged.  Claims 1-8 are withdrawn from further consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2019 and 5/7/2020 are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Applicant wrote “1615” when it would appear as though Applicant meant to write –16--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 16, 17 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navarro et al. (2017/0317525).

In regard to claims 1-8 (Non-elected).

Navarro discloses:
In regard to claim 9:
A ring bus topology (Fig. 9), comprising: a first automatic transfer switch (Fig. 9 Item 912b) including a first source pole structured to receive power from a first power source (Fig. 9 Item Source #1), a first load pole structured to provide power to a first load (Fig. 9 Item Load#1), a second load pole structured to provide power to a second load (Fig. 9 Item Load#2), a first switch movable between an open position isolating the first load pole from the first source pole and a closed position connecting the first load pole to the first source pole (Fig. 9 Item 912b left static switch), and a second switch movable between an open position isolating the second load pole from the first source pole and a closed position connecting the second load pole to the first source pole (Fig. 9 Item 912b right static switch); and a second automatic transfer switch (Fig. 9 Item 912a) including a second source pole structured to receive power from a second power source (Fig. 9 Item Source #2), a third load pole structured to provide power to the second load (Fig. 9 Item Load#2), a fourth load pole structured to provide power to the first load (Fig. 9 Item Load #1), a third switch movable between an open position isolating the third load pole from the second source pole and a closed position connecting the third load pole to the second source pole (Fig. 9 Item 912a right Static Switch), and a fourth switch movable between an open position 

In regard to claim 10:
wherein the first switch, the second switch, the third switch, and the fourth switch are all arranged in the closed position to provide simultaneous power to the first load and the second load (Fig. 9 Items 912a, 912a, 912b, 912b & Par. [0039] i.e. used to provide power flexibility).  

In regard to claim 11:
further comprising a control system providing communication between the first automatic transfer switch and the second automatic transfer switch (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).  

In regard to claim 16:
A ring bus topology (Fig. 9), comprising: a plurality of reverse flow automatic transfer switches (Fig. 9 Items 912b & 912a), each including a source pole (Fig. 9 Item pole associated with Source #1 or Source #2), a first load pole (Fig. 9 Item Load#1), a second load pole (Fig. 9 Item Load#2), a first switch selectively coupling the first load pole to the source pole (Fig. 9 Item 912b left static switch), and a second switch selectively coupling the second load pole to the source pole (Fig. 9 Item 912b right static switch), wherein each source pole is structured to couple to one of a plurality of power sources (Fig. 9 Item pole associated with Source #1 or Source #2), wherein the each first load pole is connected to the second load pole of an adjacent reverse flow automatic transfer switch (Fig. 9 Items left and right Static 

In regard to claim 17:
wherein the plurality of first switches and second switches are structured to be maintained in a closed position providing power to the plurality of loads simultaneously (Fig. 9 Items 912a, 912a, 912b, 912b & Par. [0039] i.e. used to provide power flexibility).  

In regard to claim 19:
further comprising a control system providing communication between the plurality of reverse flow automatic transfer switches (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Luebke et al. (US 2015/0311752).

In regard to claim 12:
Navarro discloses the ring bus topology of claim 11, including a control system (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).  
However, Navarro is vague in its disclosure of wherein the control system is structured to determine a fault in the first load, and in response to determining the fault actuate the first switch and the fourth switch to the open position to isolate the first load.  
Luebke teaches a control system (Figs. 1, 2 & 4 Item 24) structured to determine a fault in a first load (Figs. 1, 2 & 4 Item 8), and in response to determining the fault actuate the first switch and the fourth switch to the open position to isolate the first load (Figs. 1, 2 & 4 Items 22, 24 & Par. [0029] i.e. allows for communication and control).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known uninterruptable power supply systems and methods as disclosed by Navarro with the known control system to detect and correct overload conditions as taught by Luebke as doing so would have yielded the predictable results of an increase in control/communication and speed in taking corrective actions to a fault condition.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Kado et al. (US 2004/0201282).

In regard to claim 13:

However, Navarro does not explicitly disclose wherein the control system is structured to determine an overload condition has occurred and identify the first load as a lowest priority load, and wherein the control system controls actuation of the first switch and the fourth switch to isolate the first load.  
Kado teaches a control system structured to determine an overload condition has occurred and identify the first load as a lowest priority load, and wherein the control system controls actuation of the first switch and the fourth switch to isolate the first load (Fig. 6 Item S32-S34).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known uninterruptable power supply systems and methods as disclosed by Navarro with the known load prioritization control system to detect and correct overload conditions to provide stable power as taught by Kado as doing so would have yielded the predictable results of an increase in control/communication and speed in taking corrective actions to a fault condition.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Kogo et al. (US 2017/0214273).

In regard to claim 14:
Navarro discloses the ring bus topology of claim 11, including a control system (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).
However, Navarro does not explicitly disclose wherein the control system includes a first controller associated with the first power source, a second controller associated with the first automatic 
Kogo teaches multiple control systems that include a first controller associated with the first power source, a second controller associated with the first automatic transfer switch, a third controller associated with the second power source, and a fourth controller associated with the second automatic transfer switch (Fig. 2 Items 311, 321, & 331 & Par. [0072] i.e. controllers and circuit components all associated).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known uninterruptable power supply systems and methods as disclosed by Navarro with the known control system of distributed power supply system station as taught by Kogo as doing so would have yielded the predictable results of an increase in control/communication and speed in taking corrective actions to a fault condition.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Luebke et al. (US 2015/0311752).

In regard to claim 15:
Navarro discloses the ring bus topology of claim 11, including a control system (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).  
However, Navarro is vague in its disclosure of wherein the control system includes a high-speed peer-to-peer network.  
	Luebke teaches a control system (Figs. 1, 2 & 4 Item 24) which includes a high-speed peer-to-peer network (Figs. 1, 2 & 4 Items 22, 32 & Par. [0029] i.e. allows for communication and control).  
.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525).

In regard to claim 18:
Navarro discloses the ring bus topology of claim 16, including the plurality of reverse flow automatic transfer switches (Fig. 9 Items 912b & 912a).  
 However, Navarro is vague in its disclosure of wherein the plurality of reverse flow automatic transfer switches include six reverse flow automatic transfer switches.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have selected six as the number of reverse flow automatic transfer switches since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Luebke et al. (US 2015/0311752).

In regard to claim 20:

However, Navarro is vague in its disclosure of wherein the control system is structured to determine a fault in one of the loads, and in response to determining the fault actuate the first switch and the second switch that are adjacent to the fault to isolate the first load.  
Luebke teaches a control system (Figs. 1, 2 & 4 Item 24) structured to determine a fault in a first load (Figs. 1, 2 & 4 Item 8), and in response to determining the fault actuate the first switch and the fourth switch to the open position to isolate the first load (Figs. 1, 2 & 4 Items 22, 24 & Par. [0029] i.e. allows for communication and control).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known uninterruptable power supply systems and methods as disclosed by Navarro with the known control system to detect and correct overload conditions as taught by Luebke as doing so would have yielded the predictable results of an increase in control/communication and speed in taking corrective actions to a fault condition.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (2017/0317525) in view of Luebke et al. (US 2015/0311752).

In regard to claim 21:
Navarro discloses the ring bus topology of claim 19, including a control system (Figs. 9 & 4 Item 316 or 330 & Par. [0031] i.e. communication and control of switches taught).  
However, Navarro is vague in its disclosure of wherein the control system includes a high-speed peer-to-peer network.  

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known uninterruptable power supply systems and methods as disclosed by Navarro with the known control system to detect and correct overload conditions as taught by Luebke as doing so would have yielded the predictable results of an increase in control/communication and speed in taking corrective actions to a fault condition.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892*.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


MW
3/5/2021